Paul Ward, Associate Justice, concurring. I concur because I think the majority opinion is subject to the interpretation (and it may hereafter be so cited) to hold the questioned testimony admissible in any event even on direct examination. I am inclined to the view that such testimony is not admissible except for the purpose of impeachment. The only point relied on by appellant for reversal is stated in its brief as follows: ‘ ‘ The trial court committed reversible error in overruling appellant’s motion for a new trial”. This exact point was not discussed in the majority opinion. Although I think the testimony was not admissible and not proper yet I would affirm the case because I think the error could have been cured by a cautionary instruction.